Exhibit 10.1

[Dealer]

May 7, 2020

 

To:

Luminex Corporation

12212 Technology Blvd.

Austin, TX 78727

Attention:     [ _____]

Telephone No.:    [(512) 219-8020]

Facsimile No.:     [(    )    —    ]

 

Re:

Call Option Transaction

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between
[Dealer] (“Dealer”) and Luminex Corporation (“Counterparty”) as of the Trade
Date specified below (the “Transaction”). This letter agreement constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below. Each
party further agrees that this Confirmation together with the Agreement evidence
a complete binding agreement between Counterparty and Dealer as to the subject
matter and terms of the Transaction to which this Confirmation relates, and
shall supersede all prior or contemporaneous written or oral communications with
respect thereto.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Certain defined terms
used herein are based on terms that are defined in Private Placement Circular
dated May [__], 2020 (the “Private Placement Circular”) relating to the [ ]%
Convertible Senior Notes due 2025 (as originally issued by Counterparty, the
“Convertible Notes” and each USD 1,000 principal amount of Convertible Notes, a
“Convertible Note”) issued by Counterparty in an aggregate principal amount of
USD [200],000,000 pursuant to an Indenture to be dated May [__], 2020 between
Counterparty and [__________], as trustee (the “Indenture”). In the event of any
inconsistency between the terms defined in the Private Placement Circular, the
Indenture and this Confirmation, this Confirmation shall govern. The parties
acknowledge that this Confirmation is entered into on the date hereof with the
understanding that (i) definitions set forth in the Indenture which are also
defined herein by reference to the Indenture and (ii) sections of the Indenture
that are referred to herein will conform to the descriptions thereof in the
Private Placement Circular. If any such definitions in the Indenture or any such
sections of the Indenture differ from the descriptions thereof in the Private
Placement Circular, the descriptions thereof in the Private Placement Circular
will govern for purposes of this Confirmation. The parties further acknowledge
that the Indenture section numbers used herein are based on the draft of the
Indenture last reviewed by Dealer as of the date of this Confirmation, and if
any such section numbers are changed in the Indenture as executed, the parties
will amend this Confirmation in good faith to preserve the intent of the
parties. Subject to the foregoing, references to the Indenture herein are
references to the Indenture as in effect on the date of its execution, and if
the Indenture is amended or supplemented following such date (other than any
amendment or supplement (x) pursuant to Section 10.01(n) of the Indenture that,
as determined by the Calculation Agent, conforms the Indenture to the
description of Convertible Notes in the Private Placement Circular or
(y) pursuant to Section 14.07 of the Indenture, subject, in the case of this
clause (y), to the second paragraph under “Method of Adjustment” in Section 3),
any such amendment or supplement will be disregarded for purposes of this
Confirmation (other than as provided in Section 9 (h)(iii) below) unless the
parties agree otherwise in writing.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.



--------------------------------------------------------------------------------

1. This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the ISDA 2002 Master Agreement (the “Agreement”) as
if Dealer and Counterparty had executed an agreement in such form (but without
any Schedule except for (i) the election that the “Cross Default” provisions of
Section 5(a)(vi) of the Agreement will apply to Dealer as if (w) the phrase “,
or becoming capable at such time of being declared,” were deleted from
Section 5(a)(vi)(1) of the Agreement, (x) the “Threshold Amount” with respect to
Dealer were three percent (3%) of shareholders’ equity of [Dealer/Name of
Dealer’s Parent] as of the Trade Date, (y) “Specified Indebtedness” had the
meaning specified in Section 14 of the Agreement, except that such term shall
not include obligations in respect of deposits received in the ordinary course
of Dealer’s banking business, and (z) the following language were added to the
end of such Section 5(a) (vi): “Notwithstanding the foregoing, a default under
subsection (2) hereof shall not constitute an Event of Default if (1) the
default was caused solely by error or omission of an administrative or
operational nature; (2) funds were available to enable the party to make the
payment when due; and (3) the payment is made within two Local Business Days of
such party’s receipt of written notice of its failure to pay.”, (ii) the
election of the laws of the State of New York as the governing law (without
reference to choice of law doctrine) and (iii) following the payment of the
Premium, the condition precedent in Section 2(a)(iii)(1) of the Agreement with
respect to Events of Default or Potential Events of Default (other than an Event
of Default or Potential Event of Default arising under Section 5(a)(ii) or
5(a)(iv) of the Agreement) shall not apply to a payment or delivery owing by
Dealer to Company) on the Trade Date. In the event of any inconsistency between
provisions of the Agreement and this Confirmation, this Confirmation will
prevail for the purpose of the Transaction to which this Confirmation relates.
The parties hereby agree that no transaction other than the Transaction to which
this Confirmation relates shall be governed by the Agreement. If there exists
any ISDA Master Agreement between Dealer and Counterparty or any confirmation of
other agreement between Dealer and Counterparty pursuant to which an ISDA Master
Agreement is deemed to exist between Dealer and Counterparty, then,
notwithstanding anything to the contrary in such ISDA Master Agreement, such
confirmation or agreement or any other agreement to which Dealer and
Counterparty are parties, the Transaction shall not constitute a “Transaction”
or “Specified Transaction” as defined in any such existing or deemed to be
existing ISDA Master Agreement between Dealer and Counterparty.

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

General Terms.

 

Trade Date:

   May [__], 2020

Effective Date:

   Premium Payment Date

Option Style:

   “Modified American”, as described under “Procedures for Exercise” below

Option Type:

   Call

Buyer:

   Counterparty

Seller:

   Dealer

Shares:

   The common stock of Counterparty, par value USD 0.001 per share (Exchange
symbol “LMNX”).

Number of Options:

   [            ]1. For the avoidance of doubt, the Number of Options shall be
reduced by any Options exercised by Counterparty. In no event will the Number of
Options be less than zero.

 

1 

For the Base Call Option Confirmation, this is equal to the number of
Convertible Notes in principal amount of $1,000 initially issued on the closing
date for the Convertible Notes.

 

2



--------------------------------------------------------------------------------

Applicable Percentage:

   [ • ]%

Option Entitlement:

   A number equal to the product of the Applicable Percentage and [ • ]2.

Strike Price:

   USD [ • ]

Premium:

   USD [ • ]

Premium Payment Date:

   May [__], 2020

Exchange:

   The NASDAQ Global Select Market

Related Exchange(s):

   All Exchanges

Excluded Provisions:

   Section 14.04(h) and Section 14.03 of the Indenture.

Procedures for Exercise.

 

Conversion Date:

   With respect to any conversion of a Convertible Note, the date on which the
“Holder” (as such term is defined in the Indenture) of such Convertible Note
satisfies all of the requirements for conversion thereof as set forth in
Section 14.02(b) of the Indenture; provided that if Counterparty has not
delivered to Dealer a related Notice of Exercise, then in no event shall a
Conversion Date be deemed to occur hereunder (and no Option shall be exercised
or deemed to be exercised hereunder) with respect to any surrender of a
Convertible Note for conversion in respect of which Counterparty has elected to
designate a financial institution for exchange in lieu of conversion of such
Convertible Note pursuant to Section 14.12 of the Indenture.

Free Convertibility Date:

   [November 1, 2024]

Expiration Time:

   The Valuation Time

Expiration Date:

   [May 1, 2025], subject to earlier exercise.

Multiple Exercise:

   Applicable, as described under “Automatic Exercise” below.

Automatic Exercise:

   Notwithstanding Section 3.4 of the Equity Definitions, on each Conversion
Date, a number of

 

2 

Insert the initial Conversion Rate for the Convertible Notes.

 

3



--------------------------------------------------------------------------------

   Options equal to the number of Convertible Notes in denominations of USD
1,000 as to which such Conversion Date has occurred shall be deemed to be
automatically exercised; provided that such Options shall be exercised or deemed
exercised only if Counterparty has provided a Notice of Exercise to Dealer in
accordance with “Notice of Exercise” below.    Notwithstanding the foregoing, in
no event shall the number of Options that are exercised or deemed exercised
hereunder exceed the Number of Options.

Notice of Exercise:

   Notwithstanding anything to the contrary in the Equity Definitions or under
“Automatic Exercise” above, in order to exercise any Options, Counterparty must
notify Dealer in writing before 5:00 p.m. (New York City time) on the Scheduled
Valid Day immediately preceding the scheduled first day of the Settlement
Averaging Period for the Options being exercised (the “Notice Deadline”) of
(i) the number of such Options and, if applicable, whether such exercise relates
to the conversion of Convertible Notes in connection with which “Holders” (as
such term is defined in the Indenture) thereof are entitled to receive
additional shares and/or cash pursuant to the adjustments to the Conversion Rate
set forth in Section 14.03 of the Indenture, (ii) the scheduled first day of the
Settlement Averaging Period and the scheduled Settlement Date, (iii) the
Relevant Settlement Method for such Options, and (iv) if the settlement method
for the related Convertible Notes is not Settlement in Shares or Settlement in
Cash (each as defined below), the fixed amount of cash per Convertible Note that
Counterparty has elected to deliver to Holders of the related Convertible Notes
(the “Specified Cash Amount”); provided that, notwithstanding the foregoing, any
Notice of Exercise and the related automatic exercise of the related Options
shall be effective if given after the Notice Deadline, as the case may be, but
prior to 5:00 p.m. (New York City time) on the fifth Scheduled Valid Day
following such Notice Deadline, except that with respect to any Options in
respect of which such Notice of Exercise is delivered after such Notice Deadline
pursuant to this proviso, the Calculation Agent shall have the right to
(i) postpone the Settlement Date and (ii) adjust the number of Shares
deliverable and/or amount of cash payable by Dealer with respect to such Options
in a commercially reasonable manner as appropriate to reflect the economic
effect of such late notice on Dealer’s commercially reasonable hedging
activities

 

4



--------------------------------------------------------------------------------

   (including the unwinding of any commercially reasonable hedge position in a
commercially reasonable manner) as a result of Dealer not having received such
Notice of Exercise, on or prior to such Notice Deadline; provided further that
in respect of any Options relating to Convertible Notes with a Conversion Date
occurring on or after the Free Convertibility Date, (A) such notice may be given
on or prior to the second Scheduled Valid Day immediately preceding the
Expiration Date and need only specify the information required in clause
(i) above, and (B) if the Relevant Settlement Method for such Options is (x) Net
Share Settlement and the Specified Cash Amount is not USD 1,000, (y) Cash
Settlement or (z) Combination Settlement, Dealer shall have received a separate
notice (the “Notice of Final Settlement Method”) in respect of all such
Convertible Notes before 5:00 p.m. (New York City time) on the Free
Convertibility Date specifying the information required in clauses (iii) and
(iv) above. Counterparty acknowledges its responsibilities under applicable
securities laws, and in particular Section 9 and Section 10(b) of the Exchange
Act (as defined below) and the rules and regulations thereunder, in respect of
any election of a settlement method with respect to the Convertible Notes.

Valuation Time:

   At the close of trading of the regular trading session on the Exchange;
provided that if the principal trading session is extended, the Calculation
Agent shall determine the Valuation Time in its commercially reasonable
discretion.

Market Disruption Event:

   Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety
by the following:    “‘Market Disruption Event’ means, in respect of a Share,
(i) a failure by the primary United States national or regional securities
exchange or market on which the Shares are listed or admitted for trading to
open for trading during its regular trading session or (ii) the occurrence or
existence prior to 1:00 p.m. (New York City time) on any Scheduled Valid Day for
the Shares for more than one half-hour period in the aggregate during regular
trading hours of any suspension or limitation imposed on trading (by reason of
movements in price exceeding limits permitted by the relevant stock exchange or
otherwise) in the Shares or in any options contracts or futures contracts
relating to the Shares, which in either case the Calculation Agent determines is
material.”

 

5



--------------------------------------------------------------------------------

Settlement Terms.

 

Settlement Method:

   For any Option, Net Share Settlement; provided that if the Relevant
Settlement Method set forth below for such Option is not Net Share Settlement,
then the Settlement Method for such Option shall be such Relevant Settlement
Method, but only if Counterparty shall have notified Dealer of the Relevant
Settlement Method in the Notice of Exercise or Notice of Final Settlement
Method, as applicable, for such Option.

Relevant Settlement Method:

   In respect of any Option:    (i) if Counterparty has elected to settle its
conversion obligations in respect of the related Convertible Note (A) entirely
in Shares pursuant to Section 14.02(a)(iv)(A) of the Indenture (together with
cash in lieu of fractional Shares) (such settlement method, “Settlement in
Shares”), (B) in a combination of cash and Shares pursuant to
Section 14.02(a)(iv)(C) of the Indenture with a Specified Cash Amount less than
USD 1,000 (such Settlement Method, “Low Cash Combination Settlement”) or (C) in
a combination of cash and Shares pursuant to Section 14.02(a)(iv)(C) of the
Indenture with a Specified Cash Amount equal to USD 1,000, then, in each case,
the Relevant Settlement Method for such Option shall be Net Share Settlement;   
(ii) if Counterparty has elected to settle its conversion obligations in respect
of the related Convertible Note in a combination of cash and Shares pursuant to
Section [14.02(a)(iv)(C)] of the Indenture with a Specified Cash Amount greater
than USD 1,000, then the Relevant Settlement Method for such Option shall be
Combination Settlement; and    (iii) if Counterparty has elected to settle its
conversion obligations in respect of the related Convertible Note entirely in
cash pursuant to Section 14.02(a)(iv)(B) of the Indenture (such settlement
method, “Settlement in Cash”), then the Relevant Settlement Method for such
Option shall be Cash Settlement.

Net Share Settlement:

   If Net Share Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will deliver to Counterparty, on the relevant
Settlement Date for each such Option, a number of Shares (the “Net Share
Settlement Amount”) equal to the sum, for each Valid Day during the Settlement
Averaging

 

6



--------------------------------------------------------------------------------

   Period for each such Option, of (i) (a) the Daily Option Value for such Valid
Day, divided by (b) the Relevant Price on such Valid Day, divided by (ii) the
number of Valid Days in the Settlement Averaging Period; provided that for any
Option exercised or deemed exercised hereunder on a Conversion Date occurring on
or after the Free Convertibility Date in no event shall the Net Share Settlement
Amount for any Option exceed a number of Shares equal to the Applicable Limit
for such Option divided by the Applicable Limit Price on the Settlement Date for
such Option.    Dealer will pay cash in lieu of delivering any fractional Shares
to be delivered with respect to any Net Share Settlement Amount valued at the
Relevant Price for the last Valid Day of the Settlement Averaging Period.

Combination Settlement:

   If Combination Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will pay or deliver, as the case may be, to
Counterparty, on the relevant Settlement Date for each such Option:   

(i) cash (the “Combination Settlement Cash Amount”) equal to the sum, for each
Valid Day during the Settlement Averaging Period for such Option, of (A) an
amount (the “Daily Combination Settlement Cash Amount”) equal to the lesser of
(1) the product of (x) the Applicable Percentage and (y) the Specified Cash
Amount minus USD 1,000 and (2) the Daily Option Value, divided by (B) the number
of Valid Days in the Settlement Averaging Period; provided that if the
calculation in clause (A) above results in zero or a negative number for any
Valid Day, the Daily Combination Settlement Cash Amount for such Valid Day shall
be deemed to be zero; and

  

(ii)  Shares (the “Combination Settlement Share Amount”) equal to the sum, for
each Valid Day during the Settlement Averaging Period for such Option, of a
number of Shares for such Valid Day (the “Daily Combination Settlement Share
Amount”) equal to (A) (1) the Daily Option Value on such Valid Day minus the
Daily Combination Settlement Cash Amount for such Valid Day, divided by (2) the
Relevant Price on such Valid Day, divided by (B) the number of Valid Days in the
Settlement Averaging Period; provided that if the calculation in sub-clause
(A)(1) above results in zero or a negative number for any Valid Day, the Daily
Combination Settlement Share Amount for such Valid Day shall be deemed to be
zero;

 

7



--------------------------------------------------------------------------------

   provided that for any Option exercised or deemed exercised hereunder on a
Conversion Date occurring on or after the Free Convertibility Date in no event
shall the sum of (x) the Combination Settlement Cash Amount for any Option and
(y) the Combination Settlement Share Amount for such Option multiplied by the
Applicable Limit Price on the Settlement Date for such Option, exceed the
Applicable Limit for such Option.    Dealer will pay cash in lieu of delivering
any fractional Shares to be delivered with respect to any Combination Settlement
Share Amount valued at the Relevant Price for the last Valid Day of the
Settlement Averaging Period.

Cash Settlement:

   If Cash Settlement is applicable to any Option exercised or deemed exercised
hereunder, in lieu of Section 8.1 of the Equity Definitions, Dealer will pay to
Counterparty, on the relevant Settlement Date for each such Option, an amount of
cash (the “Cash Settlement Amount”) equal to the sum, for each Valid Day during
the Settlement Averaging Period for such Option, of (i) the Daily Option Value
for such Valid Day, divided by (ii) the number of Valid Days in the Settlement
Averaging Period; provided that in no event shall the Cash Settlement Amount
exceed the Applicable Limit for such Option.

Daily Option Value:

   For any Valid Day, an amount equal to (i) the Option Entitlement on such
Valid Day, multiplied by (ii) the Relevant Price on such Valid Day less the
Strike Price on such Valid Day; provided that if the calculation contained in
clause (ii) above results in a negative number, the Daily Option Value for such
Valid Day shall be deemed to be zero. In no event will the Daily Option Value be
less than zero.

Make-Whole Adjustment:

   Notwithstanding anything to the contrary herein, in respect of any exercise
of Options relating to a conversion of Convertible Notes for which additional
Shares will be added to the “Conversion Rate” (as defined in the Indenture) as
determined pursuant to Section [14.03] of the Indenture, the Daily Option Value
shall be calculated as if the Option Entitlement included the Applicable
Percentage of the number of such additional Shares as determined with reference
to the adjustment set forth in such Section 14.03 of

 

8



--------------------------------------------------------------------------------

   the Indenture; provided that if the sum of (i) the product of (a) the number
of Shares (if any) deliverable by Dealer to Counterparty per exercised Option
and (b) the Applicable Limit Price on the Settlement Date and (ii) the amount of
cash (if any) payable by Dealer to Counterparty per exercised Option would
otherwise exceed the amount per Option, as determined by the Calculation Agent,
that would be payable by Dealer under Section 6 of the Agreement if (x) the
relevant Conversion Date were an Early Termination Date resulting from an
Additional Termination Event with respect to which the Transaction was the sole
Affected Transaction and Counterparty was the sole Affected Party and
(y) Section 14.03 of the Indenture were deleted, then each Daily Option Value
shall be proportionately reduced to the extent necessary to eliminate such
excess.

Applicable Limit:

   For any Option, an amount of cash equal to the Applicable Percentage
multiplied by the excess of (i) the aggregate of (A) the amount of cash, if any,
paid to the Holder of the related Convertible Note upon conversion of such
Convertible Note and (B) the number of Shares, if any, delivered to the Holder
of the related Convertible Note upon conversion of such Convertible Note
multiplied by the Applicable Limit Price on the Settlement Date for such Option,
over (ii) USD 1,000.

Applicable Limit Price:

   On any day, the opening price as displayed under the heading “Op” on
Bloomberg page LMNX <equity> (or any successor thereto).

Valid Day:

   A day on which (i) there is no Market Disruption Event and (ii) trading in
the Shares generally occurs on the Exchange or, if the Shares are not then
listed on the Exchange, on the principal other United States national or
regional securities exchange on which the Shares are then listed or, if the
Shares are not then listed on a United States national or regional securities
exchange, on the principal other market on which the Shares are then listed or
admitted for trading. If the Shares are not so listed or admitted for trading,
“Valid Day” means a Business Day.

Scheduled Valid Day:

   A day that is scheduled to be a Valid Day on the principal United States
national or regional securities exchange or market on which the Shares are
listed or admitted for trading. If the Shares are not so listed or admitted for
trading, “Scheduled Valid Day” means a Business Day.

 

9



--------------------------------------------------------------------------------

Business Day:

   Any day other than a Saturday, a Sunday or a day on which the Federal Reserve
Bank of New York is authorized or required by law or executive order to close or
be closed.

Relevant Price:

   On any Valid Day during the Settlement Averaging Period, the per Share
volume-weighted average price as displayed under the heading “Bloomberg VWAP” on
Bloomberg page LMNX <equity> AQR (or any successor thereto) in respect of the
period from the scheduled opening time of the Exchange to the Scheduled Closing
Time of the Exchange on such Valid Day (or if such volume-weighted average price
is unavailable at such time or is manifestly incorrect, the market value of one
Share on such Valid Day, as determined by the Calculation Agent in good faith
and in a commercially reasonable manner using, if practicable, a volume-weighted
average method). The Relevant Price will be determined without regard to
after-hours trading or any other trading outside of the regular trading session
trading hours.

Settlement Averaging Period:

   For any Option:   

(i) if the related Conversion Date occurs prior to the Free Convertibility Date,
the 60 consecutive Valid Days commencing on, and including, the second Valid Day
following such Conversion Date; or

  

(ii)  if the related Conversion Date occurs on or following the Free
Convertibility Date, the 60 consecutive Valid Days commencing on, and including,
the 61st Scheduled Valid Day immediately prior to the Expiration Date.

Settlement Date:

   For any Option, the second Business Day immediately following the final Valid
Day of the Settlement Averaging Period for such Option.

Settlement Currency:

   USD

Other Applicable Provisions:

   To the extent Dealer is obligated to deliver Shares hereunder, the provisions
of Sections 9.1(c), 9.8, 9.9 and 9.11 of the Equity Definitions will be
applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Settled”. “Share
Settled” in relation to any Option means that Net Share Settlement or
Combination Settlement is applicable to that Option.

 

10



--------------------------------------------------------------------------------

Representation and Agreement:

   Notwithstanding anything to the contrary in the Equity Definitions
(including, but not limited to, Section 9.11 thereof), the parties acknowledge
that (i) any Shares delivered to Counterparty shall be, upon delivery, subject
to restrictions and limitations arising from Counterparty’s status as issuer of
the Shares under applicable securities laws, (ii) Dealer may deliver any Shares
required to be delivered hereunder in certificated form in lieu of delivery
through the Clearance System and (iii) any Shares delivered to Counterparty may
be “restricted securities” (as defined in Rule 144 under the Securities Act of
1933, as amended (the “Securities Act”)). With respect to any such certificated
shares (as described in clause (ii) above, the Representation and Agreement
contained in Section 9.11 of the Equity Definitions shall be modified by
deleting the remainder of the provision after the word “encumbrance” in the
fourth line thereof.

3.  Additional Terms applicable to the Transaction.

Adjustments applicable to the Transaction:

Potential Adjustment Events:

   Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means an occurrence of any event or condition, as set forth in
any Dilution Adjustment Provision, that would result in an adjustment under the
Indenture to the “Conversion Rate” or the composition of a “unit of Reference
Property” or to any “Last Reported Sale Price”, “Daily VWAP,” “Daily Conversion
Value” or “Daily Settlement Amount” (each as defined in the Indenture). For the
avoidance of doubt, Dealer shall not have any delivery or payment obligation
hereunder, and no adjustment shall be made to the terms of the Transaction, on
account of (x) any distribution of cash, property or securities by Counterparty
to holders of the Convertible Notes (upon conversion or otherwise) or (y) any
other transaction in which holders of the Convertible Notes are entitled to
participate, in each case, in lieu of an adjustment under the Indenture of the
type referred to in the immediately preceding sentence (including, without
limitation, pursuant to the fourth sentence of the first paragraph of
Section 14.04(c) of the Indenture or the fourth sentence of Section 14.04(d) of
the Indenture).

Method of Adjustment:

   Calculation Agent Adjustment, which means that, notwithstanding
Section 11.2(c) of the Equity Definitions, upon any Potential Adjustment Event,
the Calculation Agent shall make an adjustment corresponding to the adjustment
made under the Indenture to any one or more of the Strike Price, Number of
Options, Option Entitlement and any other variable relevant to the exercise,
settlement or payment for the Transaction.

 

11



--------------------------------------------------------------------------------

   Notwithstanding the foregoing and “Consequences of Merger Events / Tender
Offers” below:   

(i) if the Calculation Agent, acting in good faith and in a commercially
reasonable manner, disagrees with any adjustment to the Convertible Notes
pursuant to the terms and provisions of the Indenture that is the basis of any
calculation hereunder and that involves an exercise of discretion by
Counterparty or its board of directors (including, without limitation, pursuant
to Section 14.05 of the Indenture, Section 14.07 of the Indenture or any
supplemental indenture entered into thereunder or in connection with any
proportional adjustment or the determination of the fair value of any
securities, property, rights or other assets), then in each such case, the
Calculation Agent will, acting in good faith and in a commercially reasonable
manner, determine the adjustment to be made to any one or more of the Strike
Price, Number of Options, Option Entitlement and any other variable relevant to
the exercise, settlement or payment for the Transaction in a commercially
reasonable manner; provided that, notwithstanding the foregoing, if any
Potential Adjustment Event occurs during the Settlement Averaging Period but no
adjustment was made to any Convertible Note under the Indenture because the
relevant “Holder” (as such term is defined in the Indenture) was deemed to be a
record owner of the underlying Shares on the related Conversion Date, then the
Calculation Agent shall make an adjustment, as determined by it, to the terms
hereof in order to account for such Potential Adjustment Event;

  

(ii)  in connection with any Potential Adjustment Event as a result of an event
or condition set forth in Section 14.04(b) of the Indenture or Section 14.04 (c)
of the Indenture where, in either case, the period for determining “Y” (as such
term is used in Section 14.04(b) of the Indenture) or “SP0” (as such term is
used in Section 14.04(c) of the Indenture), as the case may be, begins before
Counterparty has publicly announced the event or condition giving rise to such
Potential Adjustment Event, then the Calculation Agent shall have the right,
acting in

 

12



--------------------------------------------------------------------------------

  

good faith and in a commercially reasonable manner, to adjust any variable
relevant to the exercise, settlement or payment for the Transaction as
appropriate to reflect the costs (including, but not limited to, hedging
mismatches and market losses) and expenses incurred by Dealer in connection with
its commercially reasonable hedging activities as a result of such event or
condition not having been publicly announced prior to the beginning of such
period; and

  

(iii)  if any Potential Adjustment Event is declared and (a) the event or
condition giving rise to such Potential Adjustment Event is subsequently
amended, modified, cancelled or abandoned, (b) the “Conversion Rate” (as defined
in the Indenture) is otherwise not adjusted at the time or in the manner
contemplated by the relevant Dilution Adjustment Provision based on such
declaration or (c) the “Conversion Rate” (as defined in the Indenture) is
adjusted as a result of such Potential Adjustment Event and subsequently
re-adjusted (each of clauses (a), (b) and (c), a “Potential Adjustment Event
Change”) then, in each case, the Calculation Agent shall have the right, acting
in good faith and in a commercially reasonable manner, to adjust any variable
relevant to the exercise, settlement or payment for the Transaction as
appropriate to reflect the costs (including, but not limited to, hedging
mismatches and market losses) and expenses incurred by Dealer in connection with
its commercially reasonable hedging activities as a result of such Potential
Adjustment Event Change.

Dilution Adjustment Provisions:

   Sections 14.04(a), (b), (c), (d) and (e) and Section 14.05 of the Indenture.
Extraordinary Events applicable to the Transaction:

Merger Events:

   Applicable; provided that notwithstanding Section 12.1 (b) of the Equity
Definitions, a “Merger Event” means the occurrence of any event or condition set
forth in the definition of “Share Exchange Event” in Section 14.07(a) of the
Indenture.

Tender Offers:

   Applicable; provided that notwithstanding Section 12.1 (d) of the Equity
Definitions, a “Tender Offer” means the occurrence of any event or condition set
forth in Section 14.04(e) of the Indenture.

 

13



--------------------------------------------------------------------------------

 

Consequences of Merger Events /

  

Tender Offers:

   Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions, upon
the occurrence of a Merger Event or a Tender Offer, the Calculation Agent shall
make a corresponding adjustment in respect of any adjustment under the Indenture
to any one or more of the nature of the Shares (in the case of a Merger Event),
Strike Price, Number of Options, Option Entitlement and any other variable
relevant to the exercise, settlement or payment for the Transaction (as
determined by the Calculation Agent, acting in good faith and in a commercially
reasonable manner, by reference to the relevant provisions of the Indenture),
subject to the second paragraph under “Method of Adjustment”; provided, however,
that such adjustment shall be made without regard to any adjustment to the
Conversion Rate pursuant to any Excluded Provision; provided further that if,
with respect to a Merger Event or a Tender Offer, (i) the consideration for the
Shares includes (or, at the option of a holder of Shares, may include) shares of
an entity or person that is not a corporation or is not organized under the laws
of the United States, any State thereof or the District of Columbia or (ii) the
Counterparty to the Transaction following such Merger Event or Tender Offer will
not be a corporation organized under the laws of the United States, any State
thereof or the District of Columbia, then, in either case, Cancellation and
Payment (Calculation Agent Determination) may apply at Dealer’s sole election.

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
The New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of The New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

Additional Disruption Events:

  

Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the

 

14



--------------------------------------------------------------------------------

   formal or informal interpretation”, (ii) by adding the phrase “and/or Hedge
Position” after the word “Shares” in clause (X) thereof and (iii) inserting the
parenthetical “(including, for the avoidance of doubt and without limitation,
adoption, effectiveness or promulgation of new regulations authorized or
mandated by existing statute)” at the end of clause (A) thereof.

Failure to Deliver:

   Applicable

Hedging Disruption:

   Applicable; provided that:   

(i) Section 12.9(a)(v) of the Equity Definitions is hereby amended by
(a) inserting the following words at the end of clause (A) thereof: “in the
manner contemplated by the Hedging Party on the Trade Date” and (b) inserting
the following two phrases at the end of such Section:

  

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

  

(ii)  Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

Increased Cost of Hedging:

   Not Applicable

Loss of Stock Borrow:

   Not Applicable

Increased Cost of Stock Borrow:

   Not Applicable

Hedging Party:

   For all applicable Additional Disruption Events, Dealer.

Determining Party:

   For all applicable Extraordinary Events, Dealer.

Non-Reliance:

   Applicable.

Agreements and Acknowledgments

  

Regarding Hedging Activities:

   Applicable

Additional Acknowledgments:

   Applicable

 

15



--------------------------------------------------------------------------------

 

Hedging Adjustments:

   For the avoidance of doubt, whenever the Calculation Agent, Determining Party
or Dealer is permitted to make an adjustment pursuant to the terms of this
Confirmation or the Equity Definitions to take into account the economic effect
of an event (other than, for the avoidance of doubt, any adjustment that is
required to be made by reference to the Indenture), the Calculation Agent,
Determining Party or Dealer shall make such adjustment, if any, by reference to
the effect of such event on Dealer assuming that Dealer maintains a commercially
reasonable hedge position.

4.  Calculation Agent.

   Dealer; provided that following the occurrence and during the continuation of
an Event of Default pursuant to Section 5(a)(vii) of the Agreement with respect
to which Dealer is the Defaulting Party, Counterparty may designate a nationally
or internationally recognized third-party dealer with expertise in
over-the-counter corporate equity derivatives (an “Equity Derivatives Dealer”)
that is not an affiliate of Dealer and with respect to which no event of the
type described in Section 5(a)(vii) of the Agreement is ongoing to replace
Dealer as Calculation Agent, and the parties shall work in good faith to execute
any appropriate documentation required by such replacement Calculation Agent.   
Any judgment, determination or calculation by the Calculation Agent shall be
made in good faith and in a commercially reasonable manner. Following any
determination or calculation by the Calculation Agent hereunder, upon a written
request by Company, the Calculation Agent shall promptly provide to Company by
e-mail to the e-mail address provided by Company in such request a report (in a
commonly used filed format for the storage and manipulation of financial data)
displaying in reasonable detail the basis for such determination or calculation
(including any assumptions used in making such determination or calculation), it
being understood that the Calculation Agent shall not be obliged to disclose any
confidential or proprietary models or any confidential or proprietary
information used by it for such determination or calculation.

 

5.

Account Details.

 

  (a)

Account for payments to Counterparty: To be advised.

Account for delivery of Shares to Counterparty: To be advised.

 

16



--------------------------------------------------------------------------------

  (b)

Account for payments to Dealer:

 

Bank:

SWIFT:

Bank Routing:

Acct Name:

  

[             ]

[             ]

[             ]

[             ]

Account for delivery of Shares from Dealer:

To be provided by Dealer.

 

6.

Offices.

 

  (a)

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

 

  (b)

The Office of Dealer for the Transaction is: [_____].

 

7.

Notices.

 

  (a)

Address for notices or communications to Counterparty:

Luminex Corporation

12212 Technology Blvd.

Austin, TX 78727

Attention: [ _____]

Telephone No.: [(512) 219-8020]

Facsimile No.: [(    )    —    ]

with a copy to:

[_________]

Attention: [_________]

Telephone: [(___) ___-____]

Facsimile: [(___) ___-____]

Email: [__________]

 

  (a)

Address for notices or communications to Dealer:

 

To:

Attention:

Telephone:

Facsimile:

Email:

  

[                ]

[                ]

[                ]

[                ]

[                ]

[                ]

with a copy to:

 

Attention:

Telephone:

Email:

  

[                ]

[                ]

[                ]

[                ]

 

17



--------------------------------------------------------------------------------

8.

Representations and Warranties of Counterparty.

Counterparty hereby represents and warrants to Dealer on the date hereof and on
and as of the Premium Payment Date that:

 

  (a)

Counterparty has all necessary corporate power and authority to execute, deliver
and perform its obligations in respect of the Transaction; such execution,
delivery and performance have been duly authorized by all necessary corporate
action on Counterparty’s part; and this Confirmation has been duly and validly
executed and delivered by Counterparty and constitutes its valid and binding
obligation, enforceable against Counterparty in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

 

  (b)

Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Counterparty hereunder will conflict with or
result in a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of Counterparty, or any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument filed as an exhibit to Counterparty’s
Annual Report on Form 10-K, filed with the SEC on February 27, 2020, as updated
by any subsequent filings, to which Counterparty or any of its subsidiaries is a
party or by which Counterparty or any of its subsidiaries is bound or to which
Counterparty or any of its subsidiaries is subject, or constitute a default
under, or result in the creation of any lien under, any such agreement or
instrument.

 

  (c)

To Counterparty’s knowledge, no consent, approval, authorization, or order of,
or filing with, any governmental agency or body or any court is required in
connection with the execution, delivery or performance by Counterparty of this
Confirmation, except such as have been obtained or made and such as may be
required under the Securities Act or state securities laws; provided that
Counterparty makes no representation or warranty regarding any such requirement
that is applicable generally to the ownership of common equity securities of
U.S. domestic issuers listed on the Exchange by Dealer or any of its affiliates
solely as a result of it or any of such affiliates being a financial institution
or broker dealer.

 

  (d)

Counterparty is not and, after consummation of the transactions contemplated
hereby, will not be required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

 

  (e)

Counterparty is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 

  (f)

Counterparty is not, on the date hereof, aware of any material non-public
information with respect to Counterparty or the Shares.

 

  (g)

Counterparty (A) is capable of evaluating investment risks independently, both
in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least USD 50 million.

 

18



--------------------------------------------------------------------------------

  (h)

Counterparty acknowledges that the board of directors of Counterparty has
granted the approval necessary to cause the restrictions set forth in
Section 203 of the Delaware General Corporation Law (the “Business Combinations
Statute”) to be inapplicable to the Transaction, including, without limitation,
transactions in, or linked to, Counterparty’s securities to be effected by
Dealer in connection with hedging the Transaction, and as a result neither
Dealer nor any of its affiliates or associates shall be subject to the
restrictions in the Business Combinations Statute as an “interested stockholder”
of Counterparty by virtue of (i) its entry into the Transaction or (ii) any act
that Dealer may take in furtherance of the Transaction (including without
limitation the hedging transactions to be effected by Dealer or its affiliates
in connection with the Transaction, whether in Shares or transactions that
references the Shares) or (iii) its purchase of, as the case may be, and/or
market-making in, the Convertible Notes.

 

  (i)

On each of the Trade Date and the Premium Payment Date, Counterparty is not
“insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase the Number of Shares in compliance
with the laws of the jurisdiction of Counterparty’s incorporation.

 

9.

Other Provisions.

 

  (a)

Opinions. Counterparty shall deliver to Dealer an opinion of counsel, dated as
of the Trade Date, with respect to the matters set forth in Sections 8(a)
through (d) of this Confirmation; provided that with respect to any “agreement
or instrument” referred to in Section 8(b), such opinion shall only refer to
each of the material agreements that would be required to be listed as exhibits
to Counterparty’s Annual Report on Form 10-K if such report was filed as of the
date of such counsel’s opinion; and provided, further, any such opinion of
counsel may contain customary exceptions and qualifications, including, without
limitation, exceptions and qualifications relating to indemnification
provisions. Delivery of such opinion to Dealer shall be a condition precedent
for the purpose of Section 2(a)(iii) of the Agreement with respect to each
obligation of Dealer under Section 2(a)(i) of the Agreement.

 

  (b)

Repurchase Conversion Rate Adjustment Notices. Counterparty shall, on any day on
which Counterparty effects any repurchase of Shares (a “Repurchase Event”),
promptly give Dealer a written notice of such Repurchase Event or Conversion
Rate Adjustment Event (a “Relevant Event Notice”) on such day if following such
Repurchase Event, the number of outstanding Shares as determined on such day is
(i) less than [•]3 million (in the case of the first such Relevant Event Notice)
or (ii) thereafter more than [•]4 million less than the number of Shares
included in the immediately preceding Relevant Event Notice; provided that
Counterparty may provide Dealer advance notice on or prior to any such day to
the extent it expects that repurchases effected on such day may result in an
obligation to deliver a Repurchase Notice (and in such case, any such advance
notice shall be deemed a Repurchase Notice to the maximum extent of repurchases
set forth in such advance notice as if Counterparty had executed such
repurchases); provided further that Counterparty shall not deliver any material
non-public information to any employee of Dealer unless that employee has been
identified to Counterparty as being on the “private side.” Counterparty agrees
to indemnify and hold harmless Dealer and its affiliates and

 

3 

Insert the number of Shares outstanding that would cause Dealer’s current
position in the Shares underlying the Transaction (including any Shares under
pre-existing call option transactions with Counterparty) to increase by 0.5%.

4 

Insert the number of Shares that, if repurchased, would cause Dealer’s current
position in the Shares underlying the Transaction (including any Shares under
pre-existing call option transactions with Counterparty) to increase by a
further 0.5% from the threshold for the first Relevant Event Notice.

 

19



--------------------------------------------------------------------------------

  their respective officers, directors, employees, affiliates, advisors, agents
and controlling persons (each, an “Indemnified Person”) from and against any and
all commercially reasonable losses (including losses relating to Dealer’s
commercially reasonable hedging activities as a consequence of becoming, or of
the risk of becoming, a Section 16 “insider”, including without limitation, any
forbearance from hedging activities or cessation of hedging activities and any
losses in connection therewith with respect to the Transaction), claims,
damages, judgments, liabilities and expenses (including reasonable attorney’s
fees), joint or several, which an Indemnified Person may become subject to, as a
result of Counterparty’s failure to provide Dealer with a Relevant Event Notice
on the day and in the manner specified in this paragraph, and to reimburse,
within 30 days, upon written request, each of such Indemnified Persons for any
commercially reasonable legal or other expenses incurred in connection with
investigating, preparing for, providing testimony or other evidence in
connection with or defending any of the foregoing. If any suit, action,
proceeding (including any governmental or regulatory investigation), claim or
demand shall be brought or asserted against the Indemnified Person as a result
of Counterparty’s failure to provide Dealer with a Relevant Event Notice in
accordance with this paragraph, such Indemnified Person shall promptly notify
Counterparty in writing, and Counterparty, upon request of the Indemnified
Person, shall retain counsel reasonably satisfactory to the Indemnified Person
to represent the Indemnified Person and any others Counterparty may designate in
such proceeding and shall pay the commercially reasonable fees and expenses of
such counsel related to such proceeding. Counterparty shall not be liable for
any settlement of any proceeding contemplated by this paragraph that is effected
without its written consent, but if settled with such consent or if there be a
final judgment for the plaintiff, Counterparty agrees to indemnify any
Indemnified Person from and against any commercially reasonable loss or
liability by reason of such settlement or judgment. Counterparty shall not,
without the prior written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding contemplated by this
paragraph that is in respect of which any Indemnified Person is or could have
been a party and indemnity could have been sought hereunder by such Indemnified
Person, unless such settlement includes an unconditional release of such
Indemnified Person from all liability on claims that are the subject matter of
such proceeding on terms reasonably satisfactory to such Indemnified Person. If
the indemnification provided for in this paragraph is unavailable to an
Indemnified Person or insufficient in respect of any losses, claims, damages or
liabilities referred to therein, then Counterparty hereunder, in lieu of
indemnifying such Indemnified Person thereunder, shall contribute to the amount
paid or payable by such Indemnified Person as a result of such losses, claims,
damages or liabilities. The remedies provided for in this paragraph (b) are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity. The indemnity and
contribution agreements contained in this paragraph shall remain operative and
in full force and effect regardless of the termination of the Transaction.

 

  (c)

Regulation M. Counterparty is not on the Trade Date engaged in a distribution,
as such term is used in Regulation M under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), of any securities of Counterparty, other than a
distribution meeting the requirements of the exception set forth in Rules
101(b)(10) and 102(b)(7) of Regulation M. Counterparty shall not, until the
third Scheduled Trading Day immediately following the Trade Date, engage in any
such distribution.

 

  (d)

No Manipulation. Counterparty is not entering into the Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

20



--------------------------------------------------------------------------------

  (e)

Transfer or Assignment.

 

  (i)

Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to reasonable conditions that Dealer may impose,
including but not limited, to the following conditions:

 

  (A)

With respect to any Transfer Options, Counterparty shall not be released from
its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(m) or 9(r) of this Confirmation;

 

  (B)

Any Transfer Options shall only be transferred or assigned to a third party that
is a United States person (as defined in the Internal Revenue Code of 1986, as
amended(the “Code”));

 

  (C)

Such transfer or assignment shall be effected on terms, including any reasonable
undertakings by such third party (including, but not limited to, an undertaking
with respect to compliance with applicable securities laws in a manner that, in
the reasonable judgment of Dealer, will not expose Dealer to material risks
under applicable securities laws) and execution of any documentation and
delivery of legal opinions with respect to securities laws and other matters by
such third party and Counterparty, as are requested and reasonably satisfactory
to Dealer;

 

  (D)

As of the date of such transfer or assignment, and giving effect thereto,
(x) Dealer will not, as a result of such transfer and assignment, be required to
pay the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Dealer would have been required to pay to
Counterparty in the absence of such transfer and assignment, and (y) Dealer will
not, as a result of such transfer or assignment, receive from the transferee or
assignee on any payment date an amount (taking into account any additional
amounts paid under Section 2(d)(i)(4) of the Agreement) that is less than the
amount that Dealer would have received from Counterparty in the absence of such
transfer or assignment;

 

  (E)

An Event of Default, Potential Event of Default or Termination Event will not
occur as a result of such transfer and assignment;

 

  (F)

Without limiting the generality of clause (B), Counterparty shall cause the
transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

 

  (G)

Counterparty shall be responsible for all commercially reasonable out-of-pocket
costs and expenses, including commercially reasonable counsel fees, incurred by
Dealer in connection with such transfer or assignment.

 

  (ii)

Dealer may transfer or assign any of its rights or obligations under the
Transaction with Counterparty’s prior written consent; provided Dealer may,
without Counterparty’s consent, transfer or assign all, but not less than all,
of its rights or obligations under the Transaction to any Affiliate of Dealer
(i) that is or at the time of such transfer or assignment will be a nationally
recognized dealer in equity derivatives similar to this

 

21



--------------------------------------------------------------------------------

  Transaction and (ii) (x) that has a long-term issuer rating at the time of
such transfer or assignment that is equal to or better than Dealer’s (or, solely
if Dealer’s obligations under this Confirmation are guaranteed by its ultimate
parent, its ultimate parent’s) credit rating at the time of such transfer or
assignment and (y) solely if Dealer’s obligations under this Confirmation are
guaranteed and the transferee is not Dealer’s ultimate parent whose obligations
hereunder will be guaranteed, pursuant to the terms of a customary guarantee in
a form used by Dealer generally for similar transactions, by Dealer or its
ultimate parent, if the following conditions are satisfied (the “Transfer
Conditions”): (1) the transferee agrees in writing with Dealer to be bound by
the terms of this Confirmation with respect to the transferred obligations;
(2) as of the date of such transfer or assignment, and giving effect thereto,
(x) Counterparty will not, as a result of such transfer or assignment, be
required to pay the transferee or assignee on any payment date an amount under
Section 2(d)(i)(4) of the Agreement greater than an amount that Counterparty
would have been required to pay to Dealer in the absence of such transfer or
assignment and (y) Counterparty will not, as a result of such transfer or
assignment, receive from the transferee or assignee on any payment date an
amount (taking into account any additional amounts paid under Section 2(d)(i)(4)
of the Agreement) that is less than the amount that Counterparty would have
received from Dealer in the absence of such transfer or assignment; (3) no Event
of Default where Dealer is the Defaulting Party or Termination Event where
Dealer is the sole Affected Party has occurred and is continuing at the time of
the transfer, and, as of the date of such transfer or assignment, no Event of
Default or Termination Event will occur with respect to Counterparty, Dealer or
the transferee as a result of such transfer; (4) as of the date of such transfer
or assignment, if to a transferee incorporated or organized in a jurisdiction
other than the United States [or][,] United Kingdom [or [_____]]5, after giving
effect to such transfer, no material adverse legal or regulatory consequence
shall result to Dealer, Counterparty or the transferee as a result of such
transfer and (5) Dealer shall have provided prompt written notice to
Counterparty of such transfer. Any transfer not in compliance with the Transfer
Conditions will be void. Without limiting the foregoing, no transfer or
assignment by Dealer shall be permitted hereunder that would result in the
occurrence of an Event of Default, Potential Event of Default or Termination
Event. If at any time at which (A) the Section 16 Percentage exceeds 9.0%, (B)
the Option Equity Percentage exceeds 14.5%, or (C) the Share Amount exceeds the
Applicable Share Limit (if any applies) (any such condition described in clauses
(A), (B) or (C), an “Excess Ownership Position”), Dealer, acting in good faith,
is unable after using its commercially reasonable efforts to effect a transfer
or assignment of Options to a third party on pricing terms reasonably acceptable
to Dealer and within a time period reasonably acceptable to Dealer such that no
Excess Ownership Position exists, then Dealer may designate any Exchange
Business Day as an Early Termination Date with respect to a portion of the
Transaction (the “Terminated Portion”), such that following such partial
termination no Excess Ownership Position exists. Dealer shall notify
Counterparty of an Excess Ownership Position with respect to which it intends to
seek a transfer or assignment as soon as reasonably practicable after becoming
aware of such Excess Ownership Position. In the event that Dealer so designates
an Early Termination Date with respect to a portion of the Transaction, a
payment shall be made pursuant to Section 6 of the Agreement as if (1) an Early
Termination Date had been designated in respect of a Transaction having terms
identical to the Transaction and a Number of Options equal to the number of
Options underlying the Terminated Portion, (2) Counterparty were the sole
Affected Party with respect to such partial termination and (3) the Terminated
Portion were the sole Affected Transaction (and, for the avoidance of doubt, the
provisions of Section 9(k) shall apply to

 

5 

Insert any other applicable Dealer jurisdiction

 

22



--------------------------------------------------------------------------------

  any amount that is payable by Dealer to Counterparty pursuant to this sentence
as if Counterparty was not the Affected Party). The “Section 16 Percentage” as
of any day is the fraction, expressed as a percentage, (A) the numerator of
which is the number of Shares that Dealer and any of its affiliates or any other
person subject to aggregation with Dealer for purposes of the “beneficial
ownership” test under Section 13 of the Exchange Act, or any “group” (within the
meaning of Section 13 of the Exchange Act) of which Dealer is or may be deemed
to be a part beneficially owns (within the meaning of Section 13 of the Exchange
Act), without duplication, on such day (or, to the extent that for any reason
the equivalent calculation under Section 16 of the Exchange Act and the rules
and regulations thereunder results in a higher number, such higher number) and
(B) the denominator of which is the number of Shares outstanding on such day.
The “Option Equity Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the sum of (1) the product of the
Number of Options and the Option Entitlement and (2) the aggregate number of
Shares underlying any other call option transaction sold by Dealer to
Counterparty, and (B) the denominator of which is the number of Shares
outstanding. The “Share Amount” as of any day is the number of Shares that
Dealer and any person whose ownership position would be aggregated with that of
Dealer (Dealer or any such person, a “Dealer Person”) under any law, rule,
regulation, regulatory order or organizational documents or contracts of
Counterparty that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership under any Applicable Restriction, as determined by Dealer in its
reasonable discretion. The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that would give rise to reporting or
registration obligations (other than any Form 13F, Schedule 13D or Schedule 13G
filing under the Exchange Act) or other requirements (including obtaining prior
approval from any person or entity) of a Dealer Person, or would result in an
adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by Dealer in its reasonable discretion, minus (B) 1% of the number of
Shares outstanding.

 

  (iii)

Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or to make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Counterparty only to the extent of any such
performance, but shall not be discharged to the extent of any failure to perform
any designated or delegated obligations of Dealer under this Confirmation.

 

  (f)

Staggered Settlement. If upon advice of counsel with respect to applicable legal
and regulatory requirements, including any requirements relating to Dealer’s
commercially reasonable hedging activities hereunder, Dealer reasonably
determines that it would not have a legal or regulatory concern if it were to
deliver, or to acquire Shares to deliver, any or all of the Shares to be
delivered by Dealer on any Settlement Date for the Transaction, Dealer may, by
notice to Counterparty on or prior to any Settlement Date (a “Nominal Settlement
Date”), elect to deliver the Shares on two or more dates (each, a “Staggered
Settlement Date”) as follows:

 

  (i)

in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (the first of which will be such Nominal Settlement Date and
the last of which will be no later than the twentieth (20th) Exchange Business
Day following such Nominal Settlement Date) and the number of Shares that it
will deliver on each Staggered Settlement Date;

 

23



--------------------------------------------------------------------------------

  (ii)

the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that Dealer would otherwise be required to deliver on such Nominal Settlement
Date; and

 

  (iii)

if the Net Share Settlement terms or the Combination Settlement terms set forth
above were to apply on the Nominal Settlement Date, then the Net Share
Settlement terms or the Combination Settlement terms, as the case may be, will
apply on each Staggered Settlement Date, except that the Shares otherwise
deliverable on such Nominal Settlement Date will be allocated among such
Staggered Settlement Dates as specified by Dealer in the notice referred to in
clause (i) above.

 

  (g)

Role of Agent. [Insert Any Dealer Agency Language, If Applicable]

 

  (h)

Additional Termination Events.

 

  (i)

Notwithstanding anything to the contrary in this Confirmation, if an event of
default with respect to Counterparty occurs that results in an acceleration of
the Convertible Notes under the terms of the Convertible Notes as set forth in
Section 6.01 of the Indenture, then such acceleration shall constitute an
Additional Termination Event applicable to the Transaction and, with respect to
such Additional Termination Event, (A) Counterparty shall be deemed to be the
sole Affected Party, (B) the Transaction shall be the sole Affected Transaction
and (C) Dealer shall be the party entitled to designate an Early Termination
Date pursuant to Section 6(b) of the Agreement.

 

  (ii)

Promptly (but in any event within five Scheduled Trading Days) following any
Repurchase Event (as defined below), Counterparty (x) in the case of a
Repurchase Event resulting from the redemption of any Convertible Notes by
Counterparty or the repurchase of any Convertible Notes by Counterparty upon the
occurrence of a “Fundamental Change” (as defined in the Indenture), shall notify
Dealer of such Repurchase Event and (y) in the case of a Repurchase Event not
described in clause (x) above, may notify Dealer of such Repurchase Event, in
each case, including the aggregate principal amount of Convertible Notes subject
to such Repurchase Event (any such notice, a “Convertible Notes Repurchase
Notice”); provided that no such Convertible Notes Repurchase Notice described in
clause (y) above shall be effective unless it contains the representation by
Counterparty set forth in Section 8(f) as of the date of such Convertible Notes
Repurchase Notice; provided further that any such Convertible Notes Repurchase
Notice shall contain an acknowledgment by Counterparty of its responsibilities
under applicable securities laws, and in particular Section 9 and Section 10(b)
of the Exchange Act and the rules and regulations thereunder, in respect of such
Repurchase Event and the delivery of such Convertible Notes Repurchase Notice.
The receipt by Dealer from Counterparty of any Convertible Notes Repurchase
Notice shall constitute an Additional Termination Event as provided in this
Section 9(h)(ii). Upon receipt of any such Convertible Notes Repurchase Notice,
Dealer shall designate an Exchange Business Day following receipt of such
Convertible Notes Repurchase Notice (which Exchange Business Day shall be on or
as promptly as reasonably practicable after the related settlement date for the
relevant Repurchase Event) as an Early Termination Date with respect to the
portion of the Transaction corresponding to a number of Options (the “Repurchase
Options”) equal the lesser of (A) (x) the aggregate principal amount of such
Convertible Notes specified in such Convertible Notes Repurchase Notice,

 

24



--------------------------------------------------------------------------------

  divided by USD 1,000, and (B) the Number of Options as of the date Dealer
designates such Early Termination Date and, as of such date, the Number of
Options shall be reduced by the number of Repurchase Options. Any payment
hereunder with respect to such termination (the “Repurchase Unwind Payment”)
shall be calculated pursuant to Section 6 of the Agreement as if (1) an Early
Termination Date had been designated in respect of a Transaction having terms
identical to the Transaction and a Number of Options equal to the number of
Repurchase Options, (2) Counterparty were the sole Affected Party with respect
to such Additional Termination Event and (3) the terminated portion of the
Transaction were the sole Affected Transaction (and, for the avoidance of doubt,
the provisions of Section 9(k) shall apply to any amount that is payable by
Dealer to Counterparty pursuant to this Section 9(h)(ii) as if Counterparty was
not the Affected Party). “Repurchase Event” means that (i) any Convertible Notes
are repurchased (whether pursuant to Section 15.02 of the Indenture or
otherwise) by Counterparty or any of its subsidiaries, (ii) any Convertible
Notes are delivered to Counterparty in exchange for delivery of any property or
assets of Counterparty or any of its subsidiaries (howsoever described), (iii)
any principal of any of the Convertible Notes is repaid prior to the final
maturity date of the Convertible Notes (other than upon acceleration of the
Convertible Notes described in Section 9(h)(i)), or (iv) any Convertible Notes
are exchanged by or for the benefit of the Holders (as defined in the Indenture)
thereof for any other securities of Counterparty or any of its Affiliates (or
any other property, or any combination thereof) pursuant to any exchange offer
or similar transaction; provided that any conversion of Convertible Notes that
occurs pursuant to the terms of the Indenture shall not constitute a Repurchase
Event. For the avoidance of doubt, in determining the amount payable in respect
of such Affected Transaction pursuant to Section 6 of the Agreement, the
Calculation Agent shall assume (1) the relevant Repurchase Event and any
conversions, adjustments, agreements, payments, deliveries or acquisitions by or
on behalf of Counterparty leading thereto had not occurred, (2) no adjustments
to the Conversion Rate have occurred pursuant to any Excluded Provision and
(3) the corresponding Convertible Notes remain outstanding as if the
circumstances related to the Repurchase Event had not occurred.

 

  (iii)

Notwithstanding anything to the contrary in this Confirmation, the occurrence of
an Amendment Event shall constitute an Additional Termination Event applicable
to the Transaction and, with respect to such Additional Termination Event,
(A) Counterparty shall be deemed to be the sole Affected Party, (B) the
Transaction shall be the sole Affected Transaction and (C) Dealer shall be the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement. “Amendment Event” means that Counterparty amends, modifies,
supplements, waives or obtains a waiver in respect of any term of the Indenture
or the Convertible Notes governing the principal amount, coupon, maturity,
repurchase obligation of Counterparty, any term relating to conversion of the
Convertible Notes (including changes to the conversion rate, conversion rate
adjustment provisions, conversion settlement dates or conversion conditions), or
any term that would require consent of the holders of not less than 100% of the
principal amount of the Convertible Notes to amend (other than, in each case,
any amendment or supplement (x) pursuant to Section 10.01(n) of the Indenture
that, as determined by Calculation Agent, cures any ambiguity, defect or
inconsistency in the Indenture or in the Convertible Notes in a manner that does
not adversely affect the Dealer in any material respect), (y) pursuant to
Section 14.07 of the Indenture or (z) pursuant to Section 10.01(l) of the
Indenture), in each case, without the consent of Dealer, such consent not to be
unreasonably withheld or delayed.

 

25



--------------------------------------------------------------------------------

  (i)

Amendments to Equity Definitions.

 

  (iv)

Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1) deleting
from the fourth line thereof the word “or” after the word “official” and
inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) the
occurrence of any of the events specified in Section 5(a)(vii)(1) through (9) of
the ISDA Master Agreement with respect to that Issuer.”

 

  (v)

Section 12.9(b)(i) of the Equity Definitions is hereby amended by (1) replacing
“either party may elect” with “Dealer may elect” and (2) replacing “notice to
the other party” with “notice to Counterparty” in the first sentence of such
section.

 

  (j)

Setoff. Each party waives any and all rights it may have to set off obligations
arising under the Agreement and the Transaction against other obligations
between the parties, whether arising under any other agreement, applicable law
or otherwise.

 

  (k)

Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If (a) an Early Termination Date (whether as a result of
an Event of Default or a Termination Event) occurs or is designated with respect
to the Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to holders of Shares consists solely of cash, (ii) a Merger Event or Tender
Offer that is within Counterparty’s control, or (iii) an Event of Default in
which Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party other than an Event of Default of the type
described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a
Termination Event of the type described in Section 5(b) of the Agreement, in
each case that resulted from an event or events outside Counterparty’s control),
and if Dealer would owe any amount to Counterparty pursuant to Section 6(d)(ii)
of the Agreement or any Cancellation Amount pursuant to Article 12 of the Equity
Definitions (any such amount, a “Payment Obligation”), then Dealer shall satisfy
the Payment Obligation by the Share Termination Alternative (as defined below),
unless (a) Counterparty gives irrevocable telephonic notice to Dealer, confirmed
in writing within one Scheduled Trading Day, no later than 12:00 p.m. (New York
City time) on the Merger Date, Tender Offer Date, Announcement Date (in the case
of a Nationalization, Insolvency or Delisting), Early Termination Date or date
of cancellation, as applicable, of its election that the Share Termination
Alternative shall not apply, (b) Counterparty remakes the representation set
forth in Section 8(f) as of the date of such election and (c) Dealer agrees, in
its sole discretion, to such election, in which case the provisions of
Section 12.7 or Section 12.9 of the Equity Definitions, or the provisions of
Section 6(d)(ii) and 6(e) of the Agreement, as the case may be, shall apply.

 

Share Termination Alternative:

   If applicable, Dealer shall deliver to Counterparty the Share Termination
Delivery Property on, or within a commercially reasonable period of time after,
the date when the relevant Payment Obligation would otherwise be due pursuant to
Section 12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii) and 6(e) of
the Agreement, as applicable, in satisfaction of such Payment Obligation in the
manner reasonably requested by Counterparty free of payment.

Share Termination Delivery Property:    

   A number of Share Termination Delivery Units, as calculated by the
Calculation Agent, equal to the Payment Obligation divided by the Share
Termination Unit Price. The Calculation Agent shall adjust the Share Termination
Delivery Property by

 

26



--------------------------------------------------------------------------------

   replacing any fractional portion of a security therein with an amount of cash
equal to the value of such fractional security based on the values used to
calculate the Share Termination Unit Price.

Share Termination Unit Price:

   The value of property contained in one Share Termination Delivery Unit, as
determined by the Calculation Agent in its discretion by commercially reasonable
means and notified by the Calculation Agent to Dealer at the time of
notification of the Payment Obligation. For the avoidance of doubt, the parties
agree that in determining the Share Termination Delivery Unit Price the
Calculation Agent may consider the purchase price paid in connection with the
commercially reasonable purchase of Share Termination Delivery Property, to the
extent doing so results in a commercially reasonable Share Termination Unit
Price.

Share Termination Delivery Unit:    

   One Share or, if the Shares have changed into cash or any other property or
the right to receive cash or any other property as the result of a
Nationalization, Insolvency or Merger Event (any such cash or other property,
the “Exchange Property”), a unit consisting of the type and amount of such
Exchange Property received by holders of all or substantially all Shares
determined on a per share basis (without consideration of any requirement to pay
cash or other consideration in lieu of fractional amounts of any securities) in
such Nationalization, Insolvency or Merger Event, as determined by the
Calculation Agent.

Failure to Deliver:

   Applicable

Other applicable provisions:

   If Share Termination Alternative is applicable, the provisions of Sections
9.8, 9.9 and 9.11 (as modified above) of the Equity Definitions and the
provisions set forth opposite the caption “Representation and Agreement” in
Section 2 will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that the Share Termination Alternative is applicable to the Transaction.

 

  (l)

Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of either party has represented, expressly
or otherwise, that such other party would not, in the event of such a suit,
action or proceeding, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other party have been induced to enter into the Transaction, as
applicable, by, among other things, the mutual waivers and certifications
provided herein.

 

27



--------------------------------------------------------------------------------

  (m)

Registration. Counterparty hereby agrees that if, in the good faith reasonable
judgment of Dealer based on the advice of counsel, the Shares acquired by Dealer
for the purpose of effecting a commercially reasonable hedge of its obligations
pursuant to the Transaction (the “Hedge Shares”) cannot be sold in the public
market by Dealer without registration under the Securities Act, Counterparty
shall, at its election, either (i) in order to allow Dealer to sell the Hedge
Shares in a registered offering, make available to Dealer an effective
registration statement under the Securities Act and (A) enter into a customary
agreement, in form and substance satisfactory to Dealer, substantially in the
form of an underwriting agreement for a registered secondary offering of
comparable size for an issuer comparable to Counterparty, (B) provide
accountant’s “comfort” letters in customary form for a registered secondary
offering of comparable size for an issuer comparable to Counterparty,
(C) provide disclosure opinions of nationally recognized outside counsel to
Counterparty reasonably acceptable to Dealer that are customary for an issuer
comparable to Counterparty, (D) provide other customary opinions, certificates
and closing documents customary in form for a registered secondary offering of
comparable size for an issuer comparable to Counterparty and (E) afford Dealer a
reasonable opportunity to conduct a “due diligence” investigation with respect
to Counterparty customary in scope for a registered secondary offering of
comparable size for an issuer comparable to Counterparty; provided, however,
that if Dealer, in its good faith discretion, is not satisfied with access to
due diligence materials, the results of its due diligence investigation, or the
procedures and documentation for the registered offering referred to above
(after Dealer has given Counterparty reasonable notice of its determination and
provided Counterparty with reasonable opportunity to satisfy Dealer’s concerns),
then clause (ii) or clause (iii) of this paragraph shall apply at the election
of Counterparty, (ii) in order to allow Dealer to sell the Hedge Shares in a
private placement, enter into a private placement agreement including
representations and other provisions, customary for private placements of equity
securities of comparable size for an issuer comparable to Counterparty, in form
and substance commercially reasonably satisfactory to Dealer (in which case, the
Calculation Agent shall make any adjustments to the terms of the Transaction
that are necessary, in its commercially reasonable judgment, to compensate
Dealer for any discount from the public market price of the Shares incurred on
the sale of Hedge Shares in a private placement that is customary for an issuer
comparable to Counterparty), or (iii) purchase the Hedge Shares from Dealer at
the Relevant Price on such Exchange Business Days, and in the amounts, requested
by Dealer. For the avoidance of doubt, under no circumstances shall Counterparty
be obligated to make the election described in clause (iii) of the preceding
sentence.

 

  (n)

Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

  (o)

Right to Extend. Dealer may postpone or add, in whole or in part, any Valid Day
or Valid Days during the Settlement Averaging Period or any other date of
valuation, payment or delivery by Dealer, with respect to some or all of the
Options hereunder, if Dealer reasonably determines (in its commercially
reasonable discretion with respect to clause (i) below and upon the advice of
counsel with respect to clause (ii) below) that such action is reasonably
necessary or appropriate to (i) preserve Dealer’s commercially reasonable
hedging or commercially reasonable hedge unwind activity hereunder in light of
existing liquidity conditions (but only in the case of a material decrease in
liquidity relative to Dealer’s expectations as of the Trade Date), or
(ii) enable Dealer to

 

28



--------------------------------------------------------------------------------

  effect transactions in Shares in connection with its commercially reasonable
hedging, commercially reasonable hedge unwind or settlement activity hereunder
in a manner that would, if Dealer were Counterparty or an affiliated purchaser
of Counterparty, be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer (so long as such policies and procedures would generally be applicable
to counterparties similar to Counterparty and transactions similar to the
Transaction); provided that no such Valid Day or other date of valuation,
payment or delivery may be postponed or added more than 120 Valid Days after the
original Valid Day or other date of valuation, payment or delivery, as the case
may be.

 

  (p)

Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Counterparty
with respect to the Transaction that are senior to the claims of common
stockholders of Counterparty in any United States bankruptcy proceedings of
Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Dealer’s right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to the Transaction; provided
further that nothing herein shall limit or shall be deemed to limit Dealer’s
rights in respect of any transactions other than the Transaction. For the
avoidance of doubt, notwithstanding any provision of this Confirmation, the
Agreement, the Equity Definitions, or any other agreement between the parties to
the contrary, the obligations of Counterparty under the Transaction are not
secured by any collateral.

 

  (q)

Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreemeeant” as defined in
the Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 546(e),
546(g), 555 and 560 of the Bankruptcy Code, (ii) a party’s right to liquidate
the Transaction and to exercise any other remedies upon the occurrence of any
Event of Default under the Agreement with respect to the other party to
constitute a “contractual right” as described in the Bankruptcy Code, and
(iii) each payment and delivery of cash, securities or other property hereunder
to constitute a “margin payment” or “settlement payment” and a “transfer” as
defined in the Bankruptcy Code.

 

  (r)

Notice of Certain Other Events. Counterparty covenants and agrees that:

 

  (i)

promptly following the public announcement of the results of any election by the
holders of Shares with respect to the consideration due upon consummation of any
Merger Event, Counterparty shall give Dealer written notice of (x) the weighted
average of the types and amounts of consideration that holders of Shares have
elected to receive upon consummation of such Merger Event or (y) if no holders
of Shares affirmatively make such election, the types and amounts of
consideration actually received by holders of Shares (the date of such
notification, the “Consideration Notification Date”); provided that in no event
shall the Consideration Notification Date be later than the date on which such
Merger Event is consummated; and

 

  (ii)

(A) Counterparty shall give Dealer commercially reasonable advance (but in no
event less than one Exchange Business Day) written notice of the section or
sections of the Indenture and, if applicable, the formula therein, pursuant to
which any adjustment will be made to the Convertible Notes in connection with
any Potential Adjustment Event, Merger Event or Tender Offer and (B) promptly
following any such adjustment, Counterparty shall give Dealer written notice of
the details of such adjustment.

 

29



--------------------------------------------------------------------------------

  (s)

Agreements and Acknowledgements Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on and prior to the Expiration
Date, Dealer and its affiliates may buy or sell Shares or other securities or
buy or sell options or futures contracts or enter into swaps or other derivative
securities in order to adjust its hedge position with respect to the
Transaction; (B) Dealer and its affiliates also may be active in the market for
Shares other than in connection with hedging activities in relation to the
Transaction; (C) Dealer shall make its own determination as to whether, when or
in what manner any hedging or market activities in securities of Issuer shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Relevant Prices; and (D) any market
activities of Dealer and its affiliates with respect to Shares may affect the
market price and volatility of Shares, as well as the Relevant Prices, each in a
manner that may be adverse to Counterparty.

 

  (t)

Early Unwind. In the event that the sale of the “[New Notes]” (as defined in the
several Subscription Agreements, each to be dated May [    ], 2020, between
Counterparty and the investor party thereto) is not consummated with the
investors for any reason, or Counterparty fails to deliver to Dealer opinions of
counsel as required pursuant to Section 9(a), in each case by 5:00 p.m. (New
York City time) on the Premium Payment Date, or such later date as agreed upon
by the parties (the Premium Payment Date or such later date, the “Early Unwind
Date”), the Transaction shall automatically terminate (the “Early Unwind”) on
the Early Unwind Date and (x) the Transaction and all of the respective rights
and obligations of Dealer and Counterparty under the Transaction shall be
cancelled and terminated and (y) each party shall be released and discharged by
the other party from and agrees not to make any claim against the other party
with respect to any obligations or liabilities of the other party arising out of
and to be performed in connection with the Transaction either prior to or after
the Early Unwind Date. Each of Dealer and Counterparty represents and
acknowledges to the other that, upon an Early Unwind, all obligations with
respect to the Transaction shall be deemed fully and finally discharged.

 

  (u)

Payment by Counterparty. In the event that, following payment of the Premium,
(i) an Early Termination Date occurs or is designated with respect to the
Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Counterparty owes to Dealer an amount calculated
under Section 6(e) of the Agreement, or (ii) Counterparty owes to Dealer,
pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an amount
calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.

 

  (v)

Conduct Rules. Each party acknowledges and agrees to be bound by the Conduct
Rules of the Financial Industry Regulatory Authority, Inc. applicable to
transactions in options, and further agrees not to violate the position and
exercise limits set forth therein, in all case as such rules are applicable to
such party.

 

  (w)

Adjustments. For the avoidance of doubt, whenever the Calculation Agent or the
Determining Party is called upon to make an adjustment or determine an amount
pursuant to the terms of this Confirmation or the Equity Definitions to take
into account the effect of an event, the Calculation Agent or the Determining
Party, as the case may be, shall make such adjustment or determine such amount,
as the case may be, by reference to the effect of such event on the Hedging
Party, assuming that the Hedging Party maintains a commercially reasonable hedge
position.

 

  (x)

Amendment. This Confirmation and the Agreement may not be modified, amended or
supplemented, except in a written instrument signed by Counterparty and Dealer.

 

  (y)

Counterparts. This Confirmation may be executed in several counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.

 

30



--------------------------------------------------------------------------------

  (z)

Payee Tax Representations. For the purpose of Section 3(f) of the Agreement,
Counterparty makes the representations below:

 

  (i)

Counterparty is a corporation created or organized in the United States or under
the laws of the United States and its U.S. taxpayer identification number is
[                ]. It is “exempt” within the meaning of Treasury Regulation
sections 1.6041-3(p) and 1.6049- 4(c) from information reporting on IRS Form
1099 and backup withholding.

 

  (aa)

Tax Forms. For the purpose of Section 4(a)(i) of the Agreement, Counterparty
shall provide to Dealer a valid U.S. Internal Revenue Service Form W-9, or any
successor thereto, (i) on or before the date of execution of this Confirmation,
(ii) promptly upon reasonable demand by Dealer and (iii) promptly upon learning
that any such tax form previously provided by Counterparty has become obsolete
or incorrect.

 

  (bb)

Foreign Account Tax Compliance Act. “Indemnifiable Tax”, as defined in
Section 14 of the Agreement, shall not include any U.S. federal withholding tax
imposed or collected pursuant to Sections 1471 through 1474 of the Code, any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b) of the Code, or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

 

  (cc)

Section 871(m) Protocol. Dealer and Counterparty hereby agree that this
Agreement shall be treated as a Covered Master Agreement (as that term is
defined in the 2015 Section 871(m) Protocol published by the International Swaps
and Derivatives Association, Inc. on November 2, 2015, as may be amended or
modified from time to time (the “2015 Section 871(m) Protocol”)) and this
Agreement shall be deemed to have been amended in accordance with the
modifications specified in the Attachment to the 2015 Section 871(m) Protocol.
If there is any inconsistency between this provision and a provision in any
other agreement executed between the parties, this provision shall prevail
unless such other agreement expressly overrides the provisions of the 871(m)
Protocol.

 

  (dd)

U.S. QFC Stay Rules. The parties agree that (i) to the extent that prior to the
date hereof both parties have adhered to the 2018 ISDA U.S. Resolution Stay
Protocol (the “Protocol”), the terms of the Protocol are incorporated into and
form a part of this Agreement, and for such purposes this Agreement shall be
deemed a Protocol Covered Agreement and each party shall be deemed to have the
same status as Regulated Entity and/or Adhering Party as applicable to it under
the Protocol; (ii) to the extent that prior to the date hereof the parties have
executed a separate agreement the effect of which is to amend the qualified
financial contracts between them to conform with the requirements of the QFC
Stay Rules (the “Bilateral Agreement”), the terms of the Bilateral Agreement are
incorporated into and form a part of this Agreement and each party shall be
deemed to have the status of “Covered Entity” or “Counterparty Entity” (or other
similar term) as applicable to it under the Bilateral Agreement; or (iii) if
clause (i) and clause (ii) do not apply, the terms of Section 1 and Section 2
and the related defined terms (together, the “Bilateral Terms”) of the form of
bilateral template entitled “Full-Length Omnibus (for use between U.S. G-SIBs
and Corporate Groups)” published by ISDA on November 2, 2018 (currently
available on the 2018 ISDA U.S. Resolution Stay Protocol page at www.isda.org
and, a copy of which is available upon request), the effect of which is to amend
the qualified financial contracts between the parties thereto to conform with
the requirements of the QFC Stay Rules, are hereby incorporated into and form a
part of this Agreement, and for such purposes this Agreement shall be deemed a
“Covered Agreement,” Dealer

 

31



--------------------------------------------------------------------------------

  shall be deemed a “Covered Entity” and Dealer shall be deemed a “Counterparty
Entity.” In the event that, after the date of this Agreement, both parties
hereto become adhering parties to the Protocol, the terms of the Protocol will
replace the terms of this Section 9(bb) of this Confirmation. In the event of
any inconsistencies between this Agreement and the terms of the Protocol, the
Bilateral Agreement or the Bilateral Terms (each, the “QFC Stay Terms”), as
applicable, the QFC Stay Terms will govern. Terms used in this paragraph without
definition shall have the meanings assigned to them under the QFC Stay Rules.
For purposes of this paragraph, references to “this Agreement” include any
related credit enhancements entered into between the parties or provided by one
to the other. In addition, the parties agree that the terms of this paragraph
shall be incorporated into any related covered affiliate credit enhancements,
with all references to Dealer Parent replaced by references to the covered
affiliate support provider.

“QFC Stay Rules” means the regulations codified at 12 C.F.R. 252.2, 252.81–8, 12
C.F.R. 382.1-7 and 12 C.F.R. 47.1-8, which, subject to limited exceptions,
require an express recognition of the stay-and-transfer powers of the FDIC under
the Federal Deposit Insurance Act and the Orderly Liquidation Authority under
Title II of the Dodd Frank Wall Street Reform and Consumer Protection Act and
the override of default rights related directly or indirectly to the entry of an
affiliate into certain insolvency proceedings and any restrictions on the
transfer of any covered affiliate credit enhancements.

 

  (ee)

Financial Assistance. Counterparty represents and warrants that it has not
applied, and shall not, without the consent of Dealer, until after the first
date on which no portion of the Transaction remains outstanding following any
final exercise and settlement, cancellation or early termination of the
Transaction, apply, for a loan, loan guarantee, direct loan (as that term is
defined in the Coronavirus Aid, Relief and Economic Security Act (the “CARES
Act”)) or other investment, or to receive any financial assistance or relief
under any program or facility (collectively “Financial Assistance”) that (a) is
established under applicable law (whether in existence as of the Trade Date or
subsequently enacted, adopted or amended), including without limitation the
CARES Act and the Federal Reserve Act, as amended, and (b) (i) requires under
applicable law (or any regulation, guidance, interpretation or other
pronouncement of a governmental authority with jurisdiction for such program or
facility) as a condition of such Financial Assistance, that the Counterparty
agree, attest, certify or warrant that it has not, as of the date specified in
such condition, repurchased, or will not repurchase, any equity security of
Counterparty, and that it has not, as of the date specified in the condition,
made a capital distribution or will make a capital distribution, or (ii) where
the terms of the Transaction would cause Counterparty under any circumstances to
fail to satisfy any condition for application for or receipt or retention of the
Financial Assistance (collectively “Restricted Financial Assistance”); provided,
that Counterparty may apply for Restricted Financial Assistance if
(x) Counterparty either (a) determines based on advice of outside counsel
reasonably satisfactory to the Dealer that the terms of the Transaction would
not cause Counterparty to fail to satisfy any condition for application for or
receipt or retention of such Financial Assistance based on the terms of the
program or facility as of the date of such advice or (b) delivers to Dealer
evidence or other guidance from a governmental authority with jurisdiction for
such program or facility that the Transaction is permitted under such program or
facility (either by specific reference to the Transaction or by general
reference to transactions with the attributes of the Transaction in all relevant
respects) and (y) on the basis of which Dealer consents to Counterparty’s
application for such Restricted Financial Assistance (such consent not to be
unreasonably withheld or delayed). Counterparty further represents and warrants
that the Premium is not being paid, in whole or in part, directly or indirectly,
with funds received under or pursuant to any program or facility, including the
U.S. Small Business Administration’s “Paycheck Protection Program”, that (a) is
established under applicable law (whether in existence as of the Trade Date or
subsequently enacted, adopted or amended), including without limitation the
CARES Act and the Federal Reserve Act, as amended, and (b) requires under such
applicable law (or any regulation, guidance, interpretation or other
pronouncement of a governmental authority with jurisdiction for such program or
facility) that such funds be used for specified or enumerated purposes that do
not include the purchase of the Transaction (either by specific reference to the
Transaction or by general reference to transactions with the attributes of the
Transaction in all relevant respects).

 

32



--------------------------------------------------------------------------------

Counterparty hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to Dealer the fully executed Confirmation via
facsimile or e-mail.

Very truly yours,

 

[                    ]

By:    

Authorized Signatory Name: [                    ] [as Agent]

By:    

Authorized Signatory Name:

Accepted and confirmed as of the Trade Date:

 

Luminex Corporation

By:    

Authorized Signatory Name:

 

33